



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO THE MAKER THAT THIS NOTE MAY BE SOLD, TRANSFERRED,
 OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT
AND SUCH STATE SECURITIES LAWS.







AXM PHARMA, INC.




Secured Convertible Promissory Note

due April ___ , 2007




No. CN-05-__

$____________

Dated:  April __, 2005







For value received, AXM PHARMA, INC., a Nevada corporation (the "Maker"), hereby
promises to pay to the order of _______________________ (together with its
successors, representatives, and permitted assigns, the "Holder"), in accordance
with the terms hereinafter provided, the principal amount of
________________________ ($______________), together with interest thereon.
 Concurrently with the issuance of this Note, the Maker is issuing separate
secured convertible promissory notes (the “Other Notes”) to separate purchasers
(the “Other Holders”) pursuant to the Purchase Agreement (as defined in Section
1.1 hereof).

All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder's account, instructions for which are attached hereto as Exhibit A.  The
outstanding principal balance of this Note shall be due and payable on April __,
2007 (the "Maturity Date") or at such earlier time as provided herein.

ARTICLE I

Section 1.1

Purchase Agreement.  This Note has been executed and delivered pursuant to the
Note and Warrant Purchase Agreement dated as of April 19 , 2005 (the "Purchase
Agreement”) by and among the Maker and the purchasers listed therein.
 Capitalized terms used and not otherwise defined herein shall have the meanings
set forth for such terms in the Purchase Agreement.  

Section 1.2

­Interest.  Beginning on the issuance date of this Note (the “Issuance Date”),
the outstanding principal balance of this Note shall bear interest, in arrears,
at a rate per annum equal to nine percent (9%), payable monthly commencing on
the fifth (5th) month following the Issuance Date at the option of the Maker in
cash or in shares of the Maker’s common stock, par value $0.001 per share (the
“Common Stock”) in accordance with terms of















--------------------------------------------------------------------------------



Section 1.3 below.  Interest shall be computed on the basis of a 360-day year of
twelve (12) 30-day months and shall accrue commencing on the Issuance Date.
 Furthermore, upon the occurrence of an Event of Default (as defined in Section
2.1 hereof), then to the extent permitted by law, the Maker will pay interest to
the Holder, payable on demand, on the outstanding principal balance of the Note
from the date of the Event of Default until such Event of Default is cured at
the rate of the lesser of fifteen percent (15%) and the maximum applicable legal
rate per annum.  

Section 1.3

Payment of Principal and Interest.  

(a)

Commencing on the fifth (5th) month following the Issuance Date and continuing
thereafter on the first (1st) business day of each month until the Maturity Date
(each, a “Principal Payment Date”), the Maker shall pay an amount to the Holder
equal to one-twentieth (1/20th) of the original principal amount of this Note
plus any accrued but unpaid interest (the “Principal Installment Amount”);
provided, however, if on any Principal Payment Date, the outstanding principal
amount of this Note plus any accrued but unpaid interest is less than the
Principal Installment Amount, then the Maker shall pay to the Holder such lesser
amount.  The Maker may pay such Principal Installment Amount in cash or
registered shares of Common Stock.  If the Maker elects to pay the Principal
Installment Amount in cash such amount shall be wired in immediately available
funds on the Principal Payment Date; provided, however, that if the Holder has
delivered a Conversion Notice to the Maker or delivers a Conversion Notice prior
to the Principal Payment Date, the portion of the principal amount of this Note
designated to be repaid in cash shall be converted into registered shares of
Common Stock.  The Maker shall provide irrevocable written notice to the Holder
of the form of payment of the Principal Installment Amount on the tenth (10th)
business day prior to each Principal Payment Date for which a Principal
Installment Amount is made by the Maker (the “Announcement Date”).

(b)

If the Maker elects to pay the Principal Installment Amount in registered shares
of Common Stock, the number of registered shares of Common Stock to be issued to
the Holder shall be an amount equal to the Principal Installment Amount divided
by eighty-five percent (85%) of the average of the VWAP (as defined in Section
1.3(c) hereof) for the five (5) Trading Days immediately preceding the Principal
Payment Date; provided, that, in no event shall the number of registered shares
of Common Stock to be issued to the Holder be greater than an amount equal to
the Principal Installment Amount divided by eighty percent (80%) of the VWAP on
the Announcement Date.  Notwithstanding the foregoing to the contrary, the Maker
may elect to pay the Principal Installment Amount in registered shares of Common
Stock on any Principal Payment Date only if (A) the VWAP for each of the ten
(10) Trading Days immediately preceding the Principal Payment Date is equal to
or greater than $1.50 (as may be adjusted for any stock splits, combinations or
recapitalizations of the Common Stock), (B) the registration statement providing
for the resale of the shares of Common Stock issuable upon conversion of this
Note is effective and has been effective, without lapse or suspension of any
kind, for a period ten (10) consecutive calendar days, or the shares of Common
Stock into which this Note can be converted may be offered for sale to the
public pursuant to Rule 144(k) under the Securities Act, (C) trading in the
Common Stock shall not have been suspended by the Securities and Exchange
Commission or the American Stock Exchange (or other exchange or market on which
the Common Stock is trading), (D) the Maker is in material compliance with the
terms and conditions of this Note and the other Transaction Documents, and (E)
the issuance



-2-










--------------------------------------------------------------------------------



of shares of Common Stock on the Principal Payment Date does not violate the
provisions of Section 3.4 hereof.

(c)

For purposes hereof, “VWAP” means, for any date, (i) the daily volume weighted
average price of the Common Stock for such date on the American Stock Exchange
as reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m.
Eastern Time to 4:02 p.m. Eastern Time); (ii) if the Common Stock is not then
listed or quoted on the American Stock Exchange and if prices for the Common
Stock are then quoted on the OTC Bulletin Board, the volume weighted average
price of the Common Stock for such date on the OTC Bulletin Board; (iii) if the
Common Stock is not then listed or quoted on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
the Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (iv) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Maker.

Section 1.4

Security Agreement and Mortgage Agreement.  The obligations of the Maker
hereunder are secured by a continuing security interest in certain assets and
real property of the Maker pursuant to the terms of a security agreement dated
as of April 19, 2005 and a mortgage agreement dated as of April 19, 2005.  All
payments due under this Note shall rank senior to all other indebtedness of the
Maker except that all payments due under this Note shall be subordinated and
made junior, in all respects to the payment in full of all principal, all
interest accrued thereon and all other amounts due on any indebtedness
outstanding under the mortgage agreement and related loan agreements between AXM
Pharma (Shenyang) Inc., the Maker’s wholly owned subsidiary, and Shanghai Pudong
Development Bank.

Section 1.5

Payment on Non-Business Days.  Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.

Section 1.6

­Transfer.  This Note may be transferred or sold, subject to the provisions of
Section 4.8 of this Note, or pledged, hypothecated or otherwise granted as
security by the Holder.

Section 1.7

­Replacement.  Upon receipt of a duly executed, notarized and unsecured written
statement from the Holder with respect to the loss, theft or destruction of this
Note (or any replacement hereof), and without requiring an indemnity bond or
other security, or, in the case of a mutilation of this Note, upon surrender and
cancellation of such Note, the Maker shall issue a new Note, of like tenor and
amount, in lieu of such lost, stolen, destroyed or mutilated Note.



-3-










--------------------------------------------------------------------------------



ARTICLE II

EVENTS OF DEFAULT;  REMEDIES

Section 2.1

­Events of Default.  The occurrence of any of the following events shall be an
"Event of Default" under this Note:

(a)

the Maker shall fail to make the Principal Installment Amount on a Principal
Payment Date and such default is not fully cured within one (1) business day
after the occurrence thereof; or

(b)

the failure of the Registration Statement to be declared effective by the
Securities and Exchange Commission on or prior to the date which is one hundred
eighty (180) days after the Issuance Date; or

(c)

the suspension from listing, without subsequent listing on any one of, or the
failure of the Common Stock to be listed on at least one of the American Stock
Exchange, Nasdaq National Market, Nasdaq SmallCap Market, The New York Stock
Exchange, Inc. or OTC Bulletin Board for a period of five (5) consecutive
Trading Days; or

(d)

the Maker's notice to the Holder, including by way of public announcement, at
any time, of its inability to comply (including for any of the reasons described
in Section 3.8(a) hereof) or its intention not to comply with proper requests
for conversion of this Note into shares of Common Stock; or

(e)

the Maker shall fail to (i) timely deliver the shares of Common Stock upon
conversion of the Note or any interest accrued and unpaid, (ii) timely file the
Registration Statement or (iii) make the payment of any fees and/or liquidated
damages under this Note, the Purchase Agreement or the Registration Rights
Agreement, which failure in the case of items (i) and (iii) of this Section
2.1(e) is not remedied within three (3) business days after the incurrence
thereof; or

(f)

while the Registration Statement is required to be maintained effective pursuant
to the terms of the Registration Rights Agreement, the effectiveness of the
Registration Statement lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to the Holder for sale of the
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of ten (10) consecutive Trading Days,
provided that the Maker has not exercised its rights pursuant to Section 3(n) of
the Registration Rights Agreement and the cause of such lapse or unavailability
is not due to factors primarily within the control of Holder; or

(g)

default shall be made in the performance or observance of (i) any material
covenant, condition or agreement contained in this Note (other than as set forth
in clause (f) of this Section 2.1) and such default is not fully cured within
five (5) business days after the occurrence thereof or (ii) any material
covenant, condition or agreement contained in the Purchase Agreement, the Other
Notes, the Registration Rights Agreement or any other



-4-










--------------------------------------------------------------------------------



Transaction Document which is not covered by any other provisions of this
Section 2.1 and such default is not fully cured within five (5) business days
after the occurrence thereof;  or

(h)

any material representation or warranty made by the Maker herein or in the
Purchase Agreement, the Registration Rights Agreement, the Other Notes or any
other Transaction Document shall prove to have been false or incorrect or
breached in a material respect on the date as of which made; or

(i)

the Maker shall (A) default in any payment of any amount or amounts of principal
of or interest on any Indebtedness (other than the Indebtedness hereunder) the
aggregate principal amount of which Indebtedness is in excess of $100,000 or (B)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders or beneficiary or beneficiaries of
such Indebtedness to cause with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity; or

(j)

the Maker shall (i) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property or assets, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic), (iv) file a petition
seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors'
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or

(k)

a proceeding or case shall be commenced in respect of the Maker, without its
application or consent, in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, moratorium, dissolution, winding up, or composition
or readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets in connection with the liquidation or dissolution of the Maker or (iii)
similar relief in respect of it under any law providing for the relief of
debtors, and such proceeding or case described in clause (i), (ii) or (iii)
shall continue undismissed, or unstayed and in effect, for a period of sixty
(60) days or any order for relief shall be entered in an involuntary case under
United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of sixty (60) days; or

(l)

the failure of the Maker to instruct its transfer agent to remove any legends
from shares of Common Stock eligible to be sold under Rule 144 of the Securities
Act and issue



-5-










--------------------------------------------------------------------------------



such unlegended certificates to the Holder within three (3) business days of the
Holder’s request so long as the Holder has provided reasonable assurances to the
Maker that such shares of Common Stock can be resold pursuant to Rule 144; or

(m)

the failure of the Maker to pay any amounts due to the Holder herein or in the
Purchase Agreement or the Registration Rights Agreement within three (3)
business days of receipt of notice to the Maker; or

(n)

the occurrence of an Event of Default under the Other Notes.

Section 2.2

­Remedies Upon An Event of Default.  If an Event of Default shall have occurred
and shall be continuing, the Holder of this Note may at any time at its option,
(a) declare the entire unpaid principal balance of this Note, together with all
interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable, without presentment, demand, protest, or
notice, all of which are hereby expressly unconditionally and irrevocably waived
by the Maker; provided, however, that upon the occurrence of an Event of Default
described in (i) Sections 2.1 (j) or (k), the outstanding principal balance and
accrued interest hereunder shall be automatically due and payable and (ii)
Sections 2.1 (b)-(i), demand the prepayment of this Note pursuant to Section 3.7
hereof, (b) demand that the principal amount of this Note then outstanding and
all accrued and unpaid interest thereon shall be converted into shares of Common
Stock at a Conversion Price per share calculated pursuant to Section 3.1 hereof
assuming that the date that the Event of Default occurs is the Conversion Date
(as defined in Section 3.1 hereof), or (c) exercise or otherwise enforce any one
or more of the Holder's rights, powers, privileges, remedies and interests under
this Note, the Purchase Agreement, the Registration Rights Agreement or
applicable law.  No course of delay on the part of the Holder shall operate as a
waiver thereof or otherwise prejudice the right of the Holder.  No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.

ARTICLE III

­CONVERSION; ANTIDILUTION; PREPAYMENT

Section 3.1

­Conversion Option.  

(a)

At any time on or after the Issuance Date, this Note shall be convertible (in
whole or in part), at the option of the Holder (the "Conversion Option"), into
such number of fully paid and non-assessable shares of Common Stock (the
"Conversion Rate") as is determined by dividing (x) that portion of the
outstanding principal balance plus any accrued but unpaid interest under this
Note as of such date that the Holder elects to convert by (y) the Conversion
Price (as defined in Section 3.2(a) hereof) then in effect on the date on which
the Holder faxes a notice of conversion (the "Conversion Notice"), duly
executed, to the Maker (facsimile number (702) 562-4157, Attn.: Chief Financial
Officer) (the “Voluntary Conversion Date”), provided, however, that the
Conversion Price shall be subject to adjustment as described in Section 3.6
below.  The Holder shall deliver this Note to the Maker at the address
designated in the Purchase Agreement at such time that this Note is fully
converted.  With respect to partial



-6-










--------------------------------------------------------------------------------



conversions of this Note, the Maker shall keep written records of the amount of
this Note converted as of each Conversion Date.

(b)

On the Mandatory Conversion Date (as defined below), the Maker may cause the
principal amount of this Note plus all accrued and unpaid interest to convert
into a number of fully paid and nonassessable shares of Common Stock equal to
the quotient of (i) the principal amount of this Note plus all accrued and
unpaid interest outstanding on the Mandatory Conversion Date divided by (ii) the
Conversion Price in effect on the Mandatory Conversion Date by providing five
(5) days prior written notice of such Mandatory Conversion Date.  As used
herein, a "Mandatory Conversion Date" shall be the date in which the Closing Bid
Price (as defined below) exceeds $5.00 (as may be adjusted for any stock splits,
combinations or recapitalizations of the Common Stock) for a period of twenty
(20) consecutive Trading Days; provided, that (A) the registration statement
providing for the resale of the shares of Common Stock issuable upon conversion
of this Note is effective and has been effective, without lapse or suspension of
any kind, for a period ten (10) consecutive calendar days immediately preceding
the Mandatory Conversion Date, (B) trading in the Common Stock shall not have
been suspended by the Securities and Exchange Commission or the American Stock
Exchange (or other exchange or market on which the Common Stock is trading), (C)
the Maker is in material compliance with the terms and conditions of this Note
and the other Transaction Documents, and (D) the issuance of shares of Common
Stock on the Mandatory Conversion Date pursuant to such mandatory conversion
does not violate the provisions of Section 3.4 hereof.  Notwithstanding the
foregoing to the contrary, the Mandatory Conversion Date shall be extended for
as long as a Triggering Event (as defined in Section 3.7(f) hereof) shall have
occurred and be continuing.  The Mandatory Conversion Date and the Voluntary
Conversion Date collectively are referred to in this Note as the "Conversion
Date."




(c)

The term "Closing Bid Price" shall mean, means on any particular date (i) the
closing bid price per share of the Common Stock on such date on the American
Stock Exchange or another registered national stock exchange on which the Common
Stock is then listed, or if there is no such price on such date, then the
average of the closing bid price on such exchange or quotation system on the
date nearest preceding such date, or (ii) if the Common Stock is not listed then
on the American Stock Exchange or any registered national stock exchange, the
closing bid price for a share of Common Stock in the over-the-counter market, as
reported by the OTC Bulletin Board or in the National Quotation Bureau
Incorporated or similar organization or agency succeeding to its functions of
reporting prices) at the close of business on such date, or (iii) if the Common
Stock is not then reported by the OTC Bulletin Board or the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices), then the average of the "Pink Sheet" quotes for
the relevant conversion period, as determined in good faith by the holder, or
(iv) if the Common Stock is not then publicly traded the fair market value of a
share of Common Stock as determined by the Holder and reasonably acceptable to
the Maker.




Section 3.2

Conversion Price.

(a)

The term "Conversion Price" shall mean $2.10, subject to adjustment under
Section 3.6 hereof.  



-7-










--------------------------------------------------------------------------------



(b)

Notwithstanding any of the foregoing to the contrary, if during any period (a
"Black-out Period"), a Holder is unable to trade any Common Stock issued or
issuable upon conversion of this Note immediately due to the postponement of
filing or delay or suspension of effectiveness of a registration statement or
because the Maker has otherwise informed such Holder that an existing prospectus
cannot be used at that time in the sale or transfer of such Common Stock
(provided that such postponement, delay, suspension or fact that the prospectus
cannot be used is not due to factors solely within the control of the Holder of
this Note or due to the Maker exercising its rights under Section 3(n) of the
Registration Rights Agreement), such Holder shall have the option but not the
obligation on any Conversion Date within ten (10) Trading Days following the
expiration of the Black-out Period of using the Conversion Price applicable on
such Conversion Date or any Conversion Price selected by such Holder that would
have been applicable had such Conversion Date been at any earlier time during
the Black-out Period or within the ten (10) Trading Days thereafter.  In no
event shall the Black-out Period have any effect on the Maturity Date of this
Note.  

Section 3.3

Mechanics of Conversion.   

(a)

Not later than three (3) Trading Days after any Conversion Date, the Maker or
its designated transfer agent, as applicable, shall issue and deliver to the
Depository Trust Company (“DTC”) account on the Holder’s behalf via the Deposit
Withdrawal Agent Commission System (“DWAC”) as specified in the Conversion
Notice, registered in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder shall be entitled.  In the
alternative, not later than three (3) Trading Days after any Conversion Date,
the Maker shall deliver to the applicable Holder by express courier a
certificate or certificates which shall be free of restrictive legends and
trading restrictions (other than those required by Section 5.1 of the Purchase
Agreement) representing the number of shares of Common Stock being acquired upon
the conversion of this Note (the “Delivery Date”).  Notwithstanding the
foregoing to the contrary, the Maker or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on the Holder’s behalf via
DWAC (or certificates free of restrictive legends) if such conversion is in
connection with a sale and the Holder has complied with the applicable
prospectus delivery requirements.  If in the case of any Conversion Notice such
certificate or certificates are not delivered to or as directed by the
applicable Holder by the Delivery Date, the Holder shall be entitled by written
notice to the Maker at any time on or before its receipt of such certificate or
certificates thereafter, to rescind such conversion, in which event the Maker
shall immediately return this Note tendered for conversion, whereupon the Maker
and the Holder shall each be restored to their respective positions immediately
prior to the delivery of such notice of revocation, except that any amounts
described in Sections 3.3(b) and (c) shall be payable through the date notice of
rescission is given to the Maker.

(b)

The Maker understands that a delay in the delivery of the shares of Common Stock
upon conversion of this Note beyond the Delivery Date could result in economic
loss to the Holder.  If the Maker fails to deliver to the Holder such shares via
DWAC or a certificate or certificates pursuant to this Section hereunder by the
Delivery Date, the Maker shall pay to such Holder, in cash, an amount per
Trading Day for each Trading Day until such shares are delivered via DWAC or
certificates are delivered, together with interest on such amount at a rate of
10% per annum, accruing until such amount and any accrued interest thereon is
paid in full, equal to the greater of (A) (i) 1% of the aggregate principal
amount of the Notes requested to be



-8-










--------------------------------------------------------------------------------



converted for the first five (5) Trading Days after the Delivery Date and (ii)
2% of the aggregate principal amount of the Notes requested to be converted for
each Trading Day thereafter and (B) $2,000 per day (which amount shall be paid
as liquidated damages and not as a penalty).  Nothing herein shall limit a
Holder's right to pursue actual damages for the Maker's failure to deliver
certificates representing shares of Common Stock upon conversion within the
period specified herein and such Holder shall have the right to pursue all
remedies available to it at law or in equity (including, without limitation, a
decree of specific performance and/or injunctive relief).  Notwithstanding
anything to the contrary contained herein, the Holder shall be entitled to
withdraw a Conversion Notice, and upon such withdrawal the Maker shall only be
obligated to pay the liquidated damages accrued in accordance with this Section
3.3(b) through the date the Conversion Notice is withdrawn.

(c)

In addition to any other rights available to the Holder, if the Maker fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the shares of Common Stock issuable upon conversion of this Note on
or before the Delivery Date, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the shares of
Common Stock issuable upon conversion of this Note which the Holder anticipated
receiving upon such exercise (a “Buy-In”), then the Maker shall (1) pay in cash
to the Holder the amount by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
shares of Common Stock issuable upon conversion of this Note that the Maker was
required to deliver to the Holder in connection with the conversion at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Note and equivalent number of shares of Common Stock for
which such conversion was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Maker timely complied
with its conversion and delivery obligations hereunder.  For example, if the
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted conversion of shares of Common Stock with
an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Maker shall be
required to pay the Holder $1,000. The Holder shall provide the Maker written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Maker.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Maker’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.

Section 3.4

Ownership Cap and Certain Conversion Restrictions.

(a)

Notwithstanding anything to the contrary set forth in Section 3 of this Note, at
no time may the Holder convert all or a portion of this Note if the number of
shares of Common Stock to be issued pursuant to such conversion would exceed,
when aggregated with all other shares of Common Stock owned by the Holder at
such time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act and the rules thereunder) more than 4.9% of



-9-










--------------------------------------------------------------------------------



all of the Common Stock outstanding at such time; provided, however, that upon
the Holder providing the Maker with sixty-one (61) days notice (pursuant to
Section 4.1 hereof) (the "Waiver Notice") that the Holder would like to waive
this Section 3.4(a) with regard to any or all shares of Common Stock issuable
upon conversion of this Note, this Section 3.4(a) will be of no force or effect
with regard to all or a portion of the Note referenced in the Waiver Notice;
provided, further, that this provision shall be of no further force or effect
during the sixty-one (61) days immediately preceding the Maturity Date.  

(b)

Notwithstanding anything to the contrary set forth in Section 3 of this Note, at
no time may the Holder convert all or a portion of this Note if the number of
shares of Common Stock to be issued pursuant to such conversion would exceed,
when aggregated with all other shares of Common Stock owned by the Holder at
such time, would result in the Holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules thereunder) in
excess of 9.9% of the then issued and outstanding shares of Common Stock
outstanding at such time; provided, however, that upon the Holder providing the
Maker with a Waiver Notice that the Holder would like to waive Section 3.4(b) of
this Note with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 3.4(b) shall be of no force or effect with
regard to all or a portion of the Note referenced in the Waiver Notice;
provided, further, that this provision shall be of no further force or effect
during the sixty-one (61) days immediately preceding the Maturity Date.

(c)

Notwithstanding anything to the contrary set forth herein, the Maker shall not
be obligated to issue in excess of an aggregate of 3,611,301 shares of Common
Stock upon conversion of the Notes and exercise of the Warrants and any shares
of Common Stock issuable in connection with the Purchase Agreement, which number
of shares shall be subject to adjustment pursuant to Section 3.6, and such
number of shares, the “Issuable Maximum”.  The Issuable Maximum equals 19.99% of
the number of shares of Common Stock outstanding immediately prior to the
Issuance Date.  If on any Conversion Date (A) the Common Stock is listed for
trading on the American Stock Exchange, (B) the Conversion Price then in effect
is such that the aggregate number of shares of Common Stock previously issued at
a discount upon conversion of Notes or exercise of the Warrants or otherwise
issued in connection with the Purchase Agreement, would equal or exceed the
Issuable Maximum, and (C) the Maker shall not have previously obtained the vote
of stockholders (the “Stockholder Approval”), if any, as may be required by the
applicable rules and regulations of the American Stock Exchange (or any
successor entity) applicable to approve the issuance of shares of Common Stock
in excess of the Issuable Maximum pursuant to the terms hereof, then the Maker
shall issue to the Holder so requesting such number of shares of Common Stock
equal to such Holder’s pro rata portion of the Issuable Maximum as of the
initial purchase date and, with respect to the remainder of shares of Common
Stock which would result in an issuance of shares of Common Stock in excess of
the Issuable Maximum (the “Excess Shares”), the Maker shall use its best efforts
to obtain the Stockholder Approval applicable to such issuance as soon as is
possible, but in any event not later than the 60th day after such request.  The
Maker acknowledges that such request has been made by the Holder as of the
Issuance Date.  The Maker and the Holder understand and agree that shares of
Common Stock issued to and then held by the Holder as a result of conversion of
the Notes or as a result of exercise of the Warrants shall not be entitled to
cast votes on any resolution to obtain Stockholder Approval.  In the event that
Stockholder Approval is not obtained by the 60th day following the Issuance
Date, the Holder shall have the right to have the



-10-










--------------------------------------------------------------------------------



Maker prepay in cash such portion of the outstanding principal amount of this
Note plus all accrued but unpaid interest that would result in the issuance of
shares of Common Stock upon conversion in excess of the Holder’s pro rata
portion of the Issuable Maximum.  In the event that the Holder exercises this
prepayment right, the Holder shall provide written notice to the Maker and the
Maker shall pay in cash the prepayment price within five (5) business days
following receipt of such written request by the Holder.




Section 3.5

Intentionally Omitted.

Section 3.6

­Adjustment of Conversion Price.

(a)

The Conversion Price shall be subject to adjustment from time to time as
follows:

(i)

Adjustments for Stock Splits and Combinations.  If the Maker shall at any time
or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased.  If the Maker shall
at any time or from time to time after the Issuance Date, combine the
outstanding shares of Common Stock, the applicable Conversion Price in effect
immediately prior to the combination shall be proportionately increased.  Any
adjustments under this Section 3.6(a)(i) shall be effective at the close of
business on the date the stock split or combination occurs.

(ii)

Adjustments for Certain Dividends and Distributions.  If the Maker shall at any
time or from time to time after the Issuance Date, make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in shares of Common Stock, then, and in
each event, the applicable Conversion Price in effect immediately prior to such
event shall be decreased as of the time of such issuance or, in the event such
record date shall have been fixed, as of the close of business on such record
date, by multiplying, the applicable Conversion Price then in effect by a
fraction:

(1)

the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

(2)

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

(iii)

Adjustment for Other Dividends and Distributions.  If the Maker shall at any
time or from time to time after the Issuance Date, make or issue or set a record
date for the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the applicable Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the holders of this Note shall receive
upon conversions thereof, in addition to the number of shares of Common Stock



-11-










--------------------------------------------------------------------------------



receivable thereon, the number of securities of the Maker which they would have
received had this Note been converted into Common Stock on the date of such
event and had thereafter, during the period from the date of such event to and
including the Conversion Date, retained such securities (together with any
distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section 3.6(a)(iii) with
respect to the rights of the holders of this Note and the Other Notes; provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Conversion Price shall be adjusted pursuant to this paragraph as of the time
of actual payment of such dividends or distributions.

(iv)

Adjustments for Reclassification, Exchange or Substitution.  If the Common Stock
issuable upon conversion of this Note at any time or from time to time after the
Issuance Date shall be changed to the same or different number of shares of any
class or classes of stock, whether by reclassification, exchange, substitution
or otherwise (other than by way of a stock split or combination of shares or
stock dividends provided for in Sections 3.6(a)(i), (ii) and (iii), or a
reorganization, merger, consolidation, or sale of assets provided for in Section
3.6(a)(v)), then, and in each event, an appropriate revision to the Conversion
Price shall be made and provisions shall be made (by adjustments of the
Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert this Note into the kind and amount of shares of stock and
other securities receivable upon reclassification, exchange, substitution or
other change, by holders of the number of shares of Common Stock into which such
Note might have been converted immediately prior to such reclassification,
exchange, substitution or other change, all subject to further adjustment as
provided herein.

(v)

Adjustments for Reorganization, Merger, Consolidation or Sales of Assets.  If at
any time or from time to time after the Issuance Date there shall be a capital
reorganization of the Maker (other than by way of a stock split or combination
of shares or stock dividends or distributions provided for in Section 3.6(a)(i),
(ii) and (iii), or a reclassification, exchange or substitution of shares
provided for in Section 3.6(a)(iv)), or a merger or consolidation of the Maker
with or into another corporation where the holders of outstanding voting
securities prior to such merger or consolidation do not own over fifty percent
(50%) of the outstanding voting securities of the merged or consolidated entity,
immediately after such merger or consolidation, or the sale of all or
substantially all of the Maker's properties or assets to any other person (an
"Organic Change"), then as a part of such Organic Change an appropriate revision
to the Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the Holder shall have
the right thereafter to convert such Note into the kind and amount of shares of
stock and other securities or property of the Maker or any successor corporation
resulting from Organic Change.  In any such case, appropriate adjustment shall
be made in the application of the provisions of this Section 3.6(a)(v) with
respect to the rights of the Holder after the Organic Change to the end that the
provisions of this Section 3.6(a)(v) (including any adjustment in the applicable
Conversion Price then in effect and the number of shares of stock or other
securities deliverable upon conversion of this Note and the Other Notes) shall
be applied after that event in as nearly an equivalent manner as may be
practicable.

(vi)

Adjustments for Issuance of Additional Shares of Common Stock.



-12-










--------------------------------------------------------------------------------



(1)

In the event the Maker, shall, at any time, from time to time, issue or sell any
shares of additional shares of common stock (otherwise than as provided  in the
foregoing subsections (i) through (v) of this Section 3.6(a) or pursuant to
Common Stock Equivalents (hereafter defined) granted or issued prior to the
Issuance Date) (“Additional Shares of Common Stock”), at a price per share less
than the Conversion Price then in effect or without consideration, then the
Conversion Price upon each such issuance shall be adjusted to that price
(rounded to the nearest cent) determined by multiplying each of the Conversion
Price then in effect by a fraction:




(A)

the numerator of which shall be equal to the sum of (x) the number of shares of
Common Stock outstanding immediately prior to the issuance of such Additional
Shares of Common Stock plus (y) the number of shares of Common Stock (rounded to
the nearest whole share) which the aggregate consideration for the total number
of such Additional Shares of Common Stock so issued would purchase at a price
per share equal to the Conversion Price then in effect, and

(B)

the denominator of which shall be equal to the number of shares of Common Stock
outstanding immediately after the issuance of such Additional Shares of Common
Stock.

(2)

The provisions of paragraph (1) of Section 3.6(a)(vi) shall not apply to any
issuance of Additional Shares of Common Stock for which an adjustment is
provided under Section 3.6(a)(vii).  No adjustment of the number of shares of
Common Stock for which this Note shall be convertible shall be made under
paragraph (1) of Section 3.6(a)(vi) upon the issuance of any Additional Shares
of Common Stock which are issued pursuant to the exercise of any Common Stock
Equivalents, if any such adjustment shall previously have been made upon the
issuance of such Common Stock Equivalents pursuant to Section 3.6(a)(vii).

(vii)

Issuance of Common Stock Equivalents.  If the Maker, at any time after the
Issuance Date, shall issue any securities convertible into or exchangeable for,
directly or indirectly, Common Stock ("Convertible Securities"), other than the
Notes, or any rights or warrants or options to purchase any such Common Stock or
Convertible Securities, shall be issued or sold (collectively, the "Common Stock
Equivalents") and the aggregate of the price per share for which Additional
Shares of Common Stock may be issuable thereafter pursuant to such Common Stock
Equivalent, plus the consideration received by the Maker for issuance of such
Common Stock  Equivalent divided by the number of shares of Common Stock
issuable pursuant to such Common Stock Equivalent (the “Aggregate Per Common
Share Price”) shall be less than the applicable Conversion Price then in effect,
or if, after any such issuance of Common Stock Equivalents, the price per share
for which Additional Shares of Common Stock may be issuable thereafter is
amended or adjusted, and such price as so amended shall make the Aggregate Per
Share Common Price be less than the applicable Conversion Price in effect at the
time of such amendment or adjustment, then the applicable Conversion Price upon
each such issuance or amendment shall be adjusted as provided in the first
sentence of subsection (vi) of this Section 3.6(a) on the basis that (1) the
maximum number of Additional Shares of Common Stock issuable pursuant to all
such Common Stock Equivalents shall be deemed to have been issued (whether or
not such Common Stock Equivalents are actually then exercisable, convertible or
exchangeable in whole or in part) as of the earlier of (A) the date on which the
Maker shall enter



-13-










--------------------------------------------------------------------------------



into a firm contract for the issuance of such Common Stock Equivalent, or (B)
the date of actual issuance of such Common Stock Equivalent.  No adjustment of
the applicable Conversion Price shall be made under this subsection (vii) upon
the issuance of any Convertible Security which is issued pursuant to the
exercise of any warrants or other subscription or purchase rights therefor, if
any adjustment shall previously have been made to the exercise price of such
warrants then in effect upon the issuance of such warrants or other rights
pursuant to this subsection (vii).  No adjustment shall be made to the
Conversion Price upon the issuance of Common Stock pursuant to the exercise,
conversion or exchange of any Convertible Security or Common Stock Equivalent
where an adjustment to the Conversion Price was made as a result of the issuance
or purchase of any Convertible Security or Common Stock Equivalent.

(viii)

Consideration for Stock.  In case any shares of Common Stock or any Common Stock
Equivalents shall be issued or sold:

(1)

in connection with any merger or consolidation in which the Maker is the
surviving corporation (other than any consolidation or merger in which the
previously outstanding shares of Common Stock of the Maker shall be changed to
or exchanged for the stock or other securities of another corporation), the
amount of consideration therefor shall be, deemed to be the fair value, as
determined reasonably and in good faith by the Board of Directors of the Maker,
of such portion of the assets and business of the nonsurviving corporation as
such Board may determine to be attributable to such shares of Common Stock,
Convertible Securities, rights or warrants or options, as the case may be; or

(2)

in the event of any consolidation or merger of the Maker in which the Maker is
not the surviving corporation or in which the previously outstanding shares of
Common Stock of the Maker shall be changed into or exchanged for the stock or
other securities of another corporation, or in the event of any sale of all or
substantially all of the assets of the Maker for stock or other securities of
any corporation, the Maker shall be deemed to have issued a number of shares of
its Common Stock for stock or securities or other property of the other
corporation computed on the basis of the actual exchange ratio on which the
transaction was predicated, and for a consideration equal to the fair market
value on the date of such transaction of all such stock or securities or other
property of the other corporation.  If any such calculation results in
adjustment of the applicable Conversion Price, or the number of shares of Common
Stock issuable upon conversion of the Notes, the determination of the applicable
Conversion Price or the number of shares of Common Stock issuable upon
conversion of the Notes immediately prior to such merger, consolidation or sale,
shall be made after giving effect to such adjustment of the number of shares of
Common Stock issuable upon conversion of the Notes.  In the event Common Stock
is issued with other shares or securities or other assets of the Maker for
consideration which covers both, the consideration computed as provided in this
Section 3.6(viii) shall be allocated among such securities and assets as
determined in good faith by the Board of Directors of the Maker.

(b)

Record Date.  In case the Maker shall take record of the holders of its Common
Stock for the purpose of entitling them to subscribe for or purchase Common
Stock or Convertible Securities, then the date of the issue or sale of the
shares of Common Stock shall be deemed to be such record date.



-14-










--------------------------------------------------------------------------------



(c)

Certain Issues Excepted.  Anything herein to the contrary notwithstanding, the
Maker shall not be required to make any adjustment to the Conversion Price in
connection with (i) securities issued (other than for cash) in connection with a
merger, acquisition, or consolidation, (ii) securities issued pursuant to a bona
fide firm underwritten public offering of the Maker’s securities, (iii)
securities issued pursuant to the conversion or exercise of convertible or
excercisable securities issued or outstanding on or prior to the date hereof or
issued pursuant to the Purchase Agreement, (iv) the shares of Common Stock
issuable upon the exercise of Warrants, (v) securities issued in connection with
strategic license agreements or other partnering arrangements so long as such
issuances are not for the purpose of raising capital, (vi) Common Stock issued
or options to purchase Common Stock granted or issued pursuant to the Maker’s
stock option plans and employee stock purchase plans as they now exist, (vii)
any warrants issued to the placement agent and its designees for the
transactions contemplated by the Purchase Agreement, and (viii) the payment of
any principal and accrued interest in shares of Common Stock pursuant to this
Note.

(d)

No Impairment.  The Maker shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Maker, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section 3.6 and
in the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the Holder against impairment.  In the event a
Holder shall elect to convert any Notes as provided herein, the Maker cannot
refuse conversion based on any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, violation
of an agreement to which such Holder is a party or for any reason whatsoever,
unless, an injunction from a court, or notice, restraining and or adjoining
conversion of all or of said Notes shall have issued and the Maker posts a
surety bond for the benefit of such Holder in an amount equal to one hundred
thirty percent (130%) of the amount of the Notes the Holder has elected to
convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder in the event it obtains judgment.




(e)

Certificates as to Adjustments.  Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section 3.6, the Maker at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based.  The Maker shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note.  Notwithstanding the foregoing,
the Maker shall not be obligated to deliver a certificate unless such
certificate would reflect an increase or decrease of at least one percent (1%)
of such adjusted amount.

(f)

Issue Taxes.  The Maker shall pay any and all issue and other taxes, excluding
federal, state or local income taxes, that may be payable in respect of any
issue or



-15-










--------------------------------------------------------------------------------



delivery of shares of Common Stock on conversion of this Note pursuant thereto;
provided, however, that the Maker shall not be obligated to pay any transfer
taxes resulting from any transfer requested by the Holder in connection with any
such conversion.

(g)

Fractional Shares.  No fractional shares of Common Stock shall be issued upon
conversion of this Note.  In lieu of any fractional shares to which the Holder
would otherwise be entitled, the Maker shall pay cash equal to the product of
such fraction multiplied by the average of the Closing Bid Prices of the Common
Stock for the five (5) consecutive Trading Days immediately preceding the
Conversion Date.  The term "Closing Bid Price" shall mean, means on any
particular date (i) the closing bid price per share of the Common Stock on such
date on the American Stock Exchange or another registered national stock
exchange on which the Common Stock is then listed, or if there is no such price
on such date, then the average of the closing bid price on such exchange or
quotation system on the date nearest preceding such date, or (ii) if the Common
Stock is not listed then on the American Stock Exchange or any registered
national stock exchange, the closing bid price for a share of Common Stock in
the over-the-counter market, as reported by the OTC Bulletin Board or in the
National Quotation Bureau Incorporated or similar organization or agency
succeeding to its functions of reporting prices) at the close of business on
such date, or (iii) if the Common Stock is not then reported by the OTC Bulletin
Board or the National Quotation Bureau Incorporated (or similar organization or
agency succeeding to its functions of reporting prices), then the average of the
"Pink Sheet" quotes for the relevant conversion period, as determined in good
faith by the holder, or (iv) if the Common Stock is not then publicly traded the
fair market value of a share of Common Stock as determined by the Holder and
reasonably acceptable to the Maker.

(h)

Reservation of Common Stock.  The Maker shall at all times when this Note shall
be outstanding, reserve and keep available out of its authorized but unissued
Common Stock, such number of shares of Common Stock as shall from time to time
be sufficient to effect the conversion of this Note and all interest accrued
thereon; provided that the number of shares of Common Stock so reserved shall at
no time be less than one hundred twenty percent (120%) of the number of shares
of Common Stock for which this Note and all interest accrued thereon are at any
time convertible.  The Maker shall, from time to time in accordance with the
Nevada General Corporation Law, increase the authorized number of shares of
Common Stock if at any time the unissued number of authorized shares shall not
be sufficient to satisfy the Maker’s obligations under this Section 3.6(h).

(i)

­Regulatory Compliance.  If any shares of Common Stock to be reserved for the
purpose of conversion of this Note or any interest accrued thereon require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, the Maker shall, at its sole cost and expense, in good faith and as
expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.




Section 3.7

Prepayment.

(a)

Prepayment Upon an Event of Default.  Notwithstanding anything to the contrary
contained herein, upon the occurrence of an Event of Default described in
Sections



-16-










--------------------------------------------------------------------------------



2.1(b)-(k) hereof, the Holder shall have the right, at such Holder's option, to
require the Maker to prepay in cash all or a portion of this Note at a price
equal to the Triggering Event Prepayment Price (as defined in Section 3.7(c)
below) applicable at the time of such request (the “Event of Default Prepayment
Price”).  Nothing in this Section 3.7(a) shall limit the Holder's rights under
Section 2.2 hereof.

(b)

Prepayment Option Upon Major Transaction.  In addition to all other rights of
the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below), the Holder shall have the right, at the Holder's
option, to require the Maker to prepay all or a portion of the Holder's Notes at
a price equal to one hundred percent (100%) of the aggregate principal amount of
this Note plus all accrued and unpaid interest (the "Major Transaction
Prepayment Price"); provided that the Holder shall have the sole option to
receive payment of the Major Transaction Prepayment Price in cash or shares of
Common Stock.  If the Holder elects to receive payment of the Major Transaction
Prepayment Price in shares of Common Stock, the price per share shall be based
upon the Conversion Price then in effect on the day preceding the date of
delivery of the Notice of Prepayment at Option of Holder Upon Major Transaction
(as hereafter defined) and the Holder shall have demand registration rights with
respect to such shares.

(c)

Prepayment Option Upon Triggering Event.  In addition to all other rights of the
Holder contained herein, after a Triggering Event (as defined below), the Holder
shall have the right, at the Holder's option, to require the Maker to prepay all
or a portion of this Note in cash at a price equal to the sum of (i) the greater
of (A) one hundred twenty percent (120%) of the aggregate principal amount of
this Note plus all accrued and unpaid interest and (B) in the event at such time
the Holder is unable to obtain the benefit of its conversion rights through the
conversion of this Note and resale of the shares of Common Stock issuable upon
conversion hereof in accordance with the terms of this Note and the other
Transaction Documents, the aggregate principal amount of this Note plus all
accrued but unpaid interest hereon, divided by the Conversion Price on (x) the
date the Prepayment Price (as defined below) is demanded or otherwise due or (y)
the date the Prepayment Price is paid in full, whichever is less, multiplied by
the VWAP on (x) the date the Prepayment Price is demanded or otherwise due, and
(y) the date the Prepayment Price is paid in full, whichever is greater, and
(ii) all other amounts, costs, expenses and liquidated damages due in respect of
this Note and the other Transaction Documents (the "Triggering Event Prepayment
Price," and, collectively with the "Major Transaction Prepayment Price," the
"Prepayment Price").  

(d)

Intentionally Omitted.

(e)

"Major Transaction."  A "Major Transaction" shall be deemed to have occurred at
such time as any of the following events:

(i)

the consolidation, merger or other business combination of the Maker with or
into another Person (as defined in Section 4.13 hereof) (other than (A) pursuant
to a migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Maker or (B) a consolidation, merger or
other business combination in which holders of the Maker's voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect



-17-










--------------------------------------------------------------------------------



a majority of the members of the board of directors (or their equivalent if
other than a corporation) of such entity or entities).

(ii)

the sale or transfer of more than fifty percent (50%) of the Maker’s assets
(based on the fair market value as determined in good faith by the Maker’s Board
of Directors) other than inventory in the ordinary course of business in one or
a related series of transactions; or

(iii)

closing of a purchase, tender or exchange offer made to the holders of more than
fifty percent (50%) of the outstanding shares of Common Stock in which more than
fifty percent (50%) of the outstanding shares of Common Stock were tendered and
accepted.

(f)

"Triggering Event."  A "Triggering Event" shall be deemed to have occurred at
such time as any of the following events:

(i)

so long as any Notes are outstanding, the effectiveness of the Registration
Statement, after it becomes effective, (i) lapses for any reason (including,
without limitation, the issuance of a stop order) or (ii) is unavailable to the
Holder for sale of the shares of Common Stock, and such lapse or unavailability
continues for a period of twenty (20) consecutive Trading Days, and the shares
of Common Stock into which the Holder's Notes can be converted cannot be sold in
the public securities market pursuant to Rule 144(k), provided that the cause of
such lapse or unavailability is not due to factors primarily within the control
of the Holder of the Notes; and provided further that a Triggering Event shall
not have occurred if and to the extent the Maker exercised its rights set forth
in Section 3(n) of the Registration Rights Agreement;

(ii)

the suspension from listing, without subsequent listing on any one of, or the
failure of the Common Stock to be listed on at least one of the American Stock
Exchange, Nasdaq National Market, Nasdaq SmallCap Market, The New York Stock
Exchange, Inc. or OTC Bulletin Board, for a period of five (5) consecutive
Trading Days;

(iii)

the Maker's notice to any holder of the Notes, including by way of public
announcement, at any time, of its inability to comply (including for any of the
reasons described in Section 3.8) or its intention not to comply with proper
requests for conversion of any Notes into shares of Common Stock; or

(iv)

the Maker's failure to comply with a Conversion Notice tendered in accordance
with the provisions of this Note within ten (10) business days after the receipt
by the Maker of the Conversion Notice.

(g)

Intentionally Omitted.




(h)

Mechanics of Prepayment at Option of Holder Upon Major Transaction.  No sooner
than fifteen (15) days nor later than ten (10) days prior to the consummation of
a Major Transaction, but not prior to the public announcement of such Major
Transaction, the Maker shall deliver written notice thereof via facsimile and
overnight courier ("Notice of Major Transaction") to the Holder of this Note.
 At any time after receipt of a Notice of Major



-18-










--------------------------------------------------------------------------------



Transaction (or, in the event a Notice of Major Transaction is not delivered at
least ten (10) days prior to a Major Transaction, at any time within ten (10)
days prior to a Major Transaction), any holder of the Notes then outstanding may
require the Maker to prepay, effective immediately prior to the consummation of
such Major Transaction, all of the holder's Notes then outstanding by delivering
written notice thereof via facsimile and overnight courier ("Notice of
Prepayment at Option of Holder Upon Major Transaction") to the Maker, which
Notice of Prepayment at Option of Holder Upon Major Transaction shall indicate
(i) the number of Notes that such holder is electing to prepay and (ii) the
applicable Major Transaction Prepayment Price, as calculated pursuant to Section
3.7(b) above.

(i)

Mechanics of Prepayment at Option of Holder Upon Triggering Event.  Within one
(1) business day after the occurrence of a Triggering Event, the Maker shall
deliver written notice thereof via facsimile and overnight courier ("Notice of
Triggering Event") to each holder of the Notes.  At any time after the earlier
of a holder's receipt of a Notice of Triggering Event and such holder becoming
aware of a Triggering Event, any holder of this Note and the Other Notes then
outstanding may require the Maker to prepay all of the Notes on a pro rata basis
by delivering written notice thereof via facsimile and overnight courier
("Notice of Prepayment at Option of Holder Upon Triggering Event") to the Maker,
which Notice of Prepayment at Option of Holder Upon Triggering Event shall
indicate (i) the amount of the Note that such holder is electing to have prepaid
and (ii) the applicable Triggering Event Prepayment Price, as calculated
pursuant to Section 3.7(c) above.  A holder shall only be permitted to require
the Maker to prepay the Note pursuant to Section 3.7 hereof for the greater of a
period of ten (10) days after receipt by such holder of a Notice of Triggering
Event or for so long as such Triggering Event is continuing.

(j)

Intentionally Omitted.

(k)

Payment of Prepayment Price.  Upon the Maker's receipt of a Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from any holder of the
Notes, the Maker shall immediately notify each holder of the Notes by facsimile
of the Maker's receipt of such Notice(s) of Prepayment at Option of Holder Upon
Triggering Event or Notice(s) of Prepayment at Option of Holder Upon Major
Transaction and each holder which has sent such a notice shall promptly submit
to the Maker such holder's certificates representing the Notes which such holder
has elected to have prepaid.  The Maker shall deliver the applicable Triggering
Event Prepayment Price, in the case of a prepayment pursuant to Section 3.7(i),
to such holder within five (5) business days after the Maker's receipt of a
Notice of Prepayment at Option of Holder Upon Triggering Event and, in the case
of a prepayment pursuant to Section 3.7(h), the Maker shall deliver the
applicable Major Transaction Prepayment Price immediately prior to the
consummation of the Major Transaction; provided that a holder's original Note
shall have been so delivered to the Maker; provided further that if the Maker is
unable to prepay all of the Notes to be prepaid, the Maker shall prepay an
amount from each holder of the Notes being prepaid equal to such holder's
pro-rata amount (based on the number of Notes held by such holder relative to
the number of Notes outstanding) of all Notes being prepaid.  If the Maker shall
fail to prepay all of the Notes submitted for prepayment (other than pursuant to
a dispute as to the arithmetic calculation of the Prepayment Price), in addition
to any remedy such holder of the Notes may have under this Note and the Purchase
Agreement, the applicable Prepayment Price



-19-










--------------------------------------------------------------------------------



payable in respect of such Notes not prepaid shall bear interest at the rate of
two percent (2%) per month (prorated for partial months) until paid in full.
 Until the Maker pays such unpaid applicable Prepayment Price in full to a
holder of the Notes submitted for prepayment, such holder shall have the option
(the "Void Optional Prepayment Option") to, in lieu of prepayment, require the
Maker to promptly return to such holder(s) all of the Notes that were submitted
for prepayment by such holder(s) under this Section 3.7 and for which the
applicable Prepayment Price has not been paid, by sending written notice thereof
to the Maker via facsimile (the "Void Optional Prepayment Notice").  Upon the
Maker's receipt of such Void Optional Prepayment Notice(s) and prior to payment
of the full applicable Prepayment Price to such holder, (i) the Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or the Notice(s) of
Prepayment at Option of Holder Upon Major Transaction, as the case may be, shall
be null and void with respect to those Notes submitted for prepayment and for
which the applicable Prepayment Price has not been paid, (ii) the Maker shall
immediately return any Notes submitted to the Maker by each holder for
prepayment under this Section 3.7(k) and for which the applicable Prepayment
Price has not been paid and (iii) the Conversion Price of such returned Notes
shall be adjusted to the lesser of (A) the Conversion Price as in effect on the
date on which the Void Optional Prepayment Notice(s) is delivered to the Maker
and (B) the lowest Closing Bid Price during the period beginning on the date on
which the Notice(s) of Prepayment of Option of Holder Upon Major Transaction or
the Notice(s) of Prepayment at Option of Holder Upon Triggering Event, as the
case may be, is delivered to the Maker and ending on the date on which the Void
Optional Prepayment Notice(s) is delivered to the Maker; provided that no
adjustment shall be made if such adjustment would result in an increase of the
Conversion Price then in effect.  A holder's delivery of a Void Optional
Prepayment Notice and exercise of its rights following such notice shall not
effect the Maker's obligations to make any payments which have accrued prior to
the date of such notice.  Payments provided for in this Section 3.7 shall have
priority to payments to other stockholders in connection with a Major
Transaction.  

(l)

Maker Prepayment Option.  At any time following the date that the Maker has paid
the twelfth (12th) Principal Installment Amount, the Maker may prepay in cash
all or any portion of the outstanding principal amount of this Note together
with all accrued and unpaid interest thereon upon thirty (30) days prior written
notice to the Holder (the "Maker's Prepayment Notice") at a price equal to 110%
of the aggregate principal amount of this Note plus any accrued but unpaid
interest (the "Maker's Prepayment Price"); provided, however, that if a holder
has delivered a Conversion Notice to the Maker or delivers a Conversion Notice
within such thirty (30) day period following delivery of the Maker’s Prepayment
Notice, the principal amount of the Notes plus any accrued but unpaid interest
designated to be converted may not be prepaid by the Maker and shall be
converted in accordance with Section 3.3 hereof; provided further that if during
the period between delivery of the Maker's Prepayment Notice and the Maker's
Prepayment Date (as defined below), a holder shall become entitled to deliver a
Notice of Prepayment at Option of Holder Upon Major Transaction or Notice of
Prepayment at Option of Holder upon Triggering Event, then the such rights of
the holders shall take precedence over the previously delivered Maker Prepayment
Notice.  The Maker's Prepayment Notice shall state the date of prepayment which
date shall be the thirty-first (31st) day after the Maker has delivered the
Maker's Prepayment Notice (the "Maker's Prepayment Date"), the Maker’s
Prepayment Price and the principal amount of Notes plus any accrued but unpaid
interest to be prepaid by the Maker.  The Maker shall deliver the Maker's
Prepayment Price on



-20-










--------------------------------------------------------------------------------



the Maker’s Prepayment Date, provided, that if the holder(s) delivers a
Conversion Notice before the Maker's Prepayment Date, then the portion of the
Maker's Prepayment Price which would be paid to prepay the Notes covered by such
Conversion Notice shall be returned to the Maker upon delivery of the Common
Stock issuable in connection with such Conversion Notice to the holder(s).  On
the Maker's Prepayment Date, the Maker shall pay the Maker's Prepayment Price,
subject to any adjustment pursuant to the immediately preceding sentence, to the
holder(s) on a pro rata basis.  If the Maker fails to pay the Maker's Prepayment
Price by the thirty-first (31st) day after the Maker has delivered the Maker's
Prepayment Notice, the prepayment will be declared null and void and the Maker
 shall lose its right to serve a Maker 's Prepayment Notice pursuant to this
Section 3.7(l) in the future.  Notwithstanding the foregoing to the contrary,
the Maker may effect a prepayment pursuant to this Section 3.7(l) only if (A)
the registration statement providing for the resale of the shares of Common
Stock issuable upon conversion of this Note is effective and has been effective,
without lapse or suspension of any kind, for a period sixty (60) consecutive
calendar days immediately preceding the Maker’s Prepayment Notice through the
Maker’s Prepayment Date, or the shares of Common Stock into which this Note can
be converted may be offered for sale to the public pursuant to Rule 144(k) under
the Securities Act, (B) trading in the Common Stock shall not have been
suspended by the Securities and Exchange Commission or the American Stock
Exchange (or other exchange or market on which the Common Stock is trading), and
(C) the Maker is in material compliance with the terms and conditions of this
Note and the other Transaction Documents.

Section 3.8

Inability to Fully Convert.

(a)

Holder's Option if Maker Cannot Fully Convert.  If, upon the Maker's receipt of
a Conversion Notice, the Maker cannot issue shares of Common Stock registered
for resale under the Registration Statement for any reason, including, without
limitation, because the Maker (w) does not have a sufficient number of shares of
Common Stock authorized and available, (x) is otherwise prohibited by applicable
law or by the rules or regulations of any stock exchange, interdealer quotation
system or other self-regulatory organization with jurisdiction over the Maker or
any of its securities from issuing all of the Common Stock which is to be issued
to the Holder pursuant to a Conversion Notice or (y) fails to have a sufficient
number of shares of Common Stock registered for resale under the Registration
Statement, then the Maker shall issue as many shares of Common Stock as it is
able to issue in accordance with the Holder's Conversion Notice and, with
respect to the unconverted portion of this Note, the Holder, solely at Holder's
option, can elect to:

(i)

require the Maker to prepay that portion of this Note for which the Maker is
unable to issue Common Stock in accordance with the Holder's Conversion Notice
(the "Mandatory Prepayment") at a price per share equal to the Triggering Event
Prepayment Price as of such Conversion Date (the "Mandatory Prepayment Price");

(ii)

if the Maker's inability to fully convert is pursuant to Section 3.8(a)(x)
above, require the Maker to issue restricted shares of Common Stock in
accordance with such holder's Conversion Notice;

(iii)

void its Conversion Notice and retain or have returned, as the case may be, this
Note that was to be converted pursuant to the Conversion Notice (provided that
the



-21-










--------------------------------------------------------------------------------



Holder's voiding its Conversion Notice shall not effect the Maker's obligations
to make any payments which have accrued prior to the date of such notice).

In the event a Holder shall elect to convert any portion of its Notes as
provided herein, the Maker cannot refuse conversion based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, violation of an agreement to which such Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and or adjoining conversion of all or of said Notes shall have been
issued and the Maker posts a surety bond for the benefit of such Holder in an
amount equal to 130% of the principal amount of the Notes the Holder has elected
to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder in the event it obtains judgment.




(b)

Mechanics of Fulfilling Holder's Election.  The Maker shall immediately send via
facsimile to the Holder, upon receipt of a facsimile copy of a Conversion Notice
from the Holder which cannot be fully satisfied as described in Section 3.8(a)
above, a notice of the Maker's inability to fully satisfy the Conversion Notice
(the "Inability to Fully Convert Notice").  Such Inability to Fully Convert
Notice shall indicate (i) the reason why the Maker is unable to fully satisfy
such holder's Conversion Notice, (ii) the amount of this Note which cannot be
converted and (iii) the applicable Mandatory Prepayment Price.  The Holder shall
notify the Maker of its election pursuant to Section 3.8(a) above by delivering
written notice via facsimile to the Maker ("Notice in Response to Inability to
Convert").

(c)

Payment of Prepayment Price.  If the Holder shall elect to have its Notes
prepaid pursuant to Section 3.8(a)(i) above, the Maker shall pay the Mandatory
Prepayment Price to the Holder within thirty (30) days of the Maker's receipt of
the Holder's Notice in Response to Inability to Convert, provided that prior to
the Maker's receipt of the Holder's Notice in Response to Inability to Convert
the Maker has not delivered a notice to the Holder stating, to the satisfaction
of the Holder, that the event or condition resulting in the Mandatory Prepayment
has been cured and all Conversion Shares issuable to the Holder can and will be
delivered to the Holder in accordance with the terms of this Note.  If the Maker
shall fail to pay the applicable Mandatory Prepayment Price to the Holder on a
timely basis as described in this Section 3.8(c) (other than pursuant to a
dispute as to the determination of the arithmetic calculation of the Prepayment
Price), in addition to any remedy the Holder may have under this Note and the
Purchase Agreement, such unpaid amount shall bear interest at the rate of two
percent (2%) per month (prorated for partial months) until paid in full.  Until
the full Mandatory Prepayment Price is paid in full to the Holder, the Holder
may (i) void the Mandatory Prepayment with respect to that portion of the Note
for which the full Mandatory Prepayment Price has not been paid, (ii) receive
back such Note, and (iii) require that the Conversion Price of such returned
Note be adjusted to the lesser of (A) the Conversion Price as in effect on the
date on which the Holder voided the Mandatory Prepayment and (B) the lowest
Closing Bid Price during the period beginning on the Conversion Date and ending
on the date the Holder voided the Mandatory Prepayment.  

(d)

Pro-rata Conversion and Prepayment.  In the event the Maker receives a
Conversion Notice from more than one holder of the Notes on the same day and the
Maker can convert and prepay some, but not all, of the Notes pursuant to this
Section 3.8, the Maker shall



-22-










--------------------------------------------------------------------------------



convert and prepay from each holder of the Notes electing to have its Notes
converted and prepaid at such time an amount equal to such holder's pro-rata
amount (based on the principal amount of the Notes held by such holder relative
to the principal amount of the Notes outstanding) of all the Notes being
converted and prepaid at such time.

Section 3.9

No Rights as Shareholder.  Nothing contained in this Note shall be construed as
conferring upon the Holder, prior to the conversion of this Note, the right to
vote or to receive dividends or to consent or to receive notice as a shareholder
in respect of any meeting of shareholders for the election of directors of the
Maker or of any other matter, or any other rights as a shareholder of the Maker.

ARTICLE IV

­MISCELLANEOUS

Section 4.1

­Notices.  Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telex (with correct answer back received), telecopy or
facsimile at the address or number designated in the Purchase Agreement (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The Maker will
give written notice to the Holder at least ten (10) days prior to the date on
which the Maker takes a record (x) with respect to any dividend or distribution
upon the Common Stock, (y) with respect to any pro rata subscription offer to
holders of Common Stock or (z) for determining rights to vote with respect to
any Organic Change, dissolution, liquidation or winding-up and in no event shall
such notice be provided to such holder prior to such information being made
known to the public.  The Maker will also give written notice to the Holder at
least ten (10) days prior to the date on which any Organic Change, dissolution,
liquidation or winding-up will take place and in no event shall such notice be
provided to the Holder prior to such information being made known to the public.
The Maker shall promptly notify the Holder of this Note of any notices sent or
received, or any actions taken with respect to the Other Notes.

Section 4.2

Governing Law.  This Note shall be governed by and construed in accordance with
the internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.

Section 4.3

­Headings.  Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

Section 4.4

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
 The remedies provided in this Note shall be cumulative and in addition to all



-23-










--------------------------------------------------------------------------------



other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
holder's right to pursue actual damages for any failure by the Maker to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the holder thereof and shall not, except as
expressly provided herein, be subject to any other obligation of the Maker (or
the performance thereof).  The Maker acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Holder and
that the remedy at law for any such breach may be inadequate. Therefore the
Maker agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.  

Section 4.5

­Enforcement Expenses.  The Maker agrees to pay all costs and expenses of
enforcement of this Note, including, without limitation, reasonable attorneys'
fees and expenses.

Section 4.6

­Binding Effect.   The obligations of the Maker and the Holder set forth herein
shall be binding upon the successors and assigns of each such party, whether or
not such successors or assigns are permitted by the terms hereof.

Section 4.7

­Amendments.  This Note may not be modified or amended in any manner except in
writing executed by the Maker and the Holder.

Section 4.8

­Compliance with Securities Laws.  The Holder of this Note acknowledges that
this Note is being acquired solely for the Holder's own account and not as a
nominee for any other party, and for investment, and that the Holder shall not
offer, sell or otherwise dispose of this Note.  This Note and any Note issued in
substitution or replacement therefor shall be stamped or imprinted with a legend
in substantially the following form:

"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE MAY BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH STATE
SECURITIES LAWS."




Section 4.9

­Consent to Jurisdiction.  Each of the Maker and the Holder (i) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting



-24-










--------------------------------------------------------------------------------



in the Southern District of New York and the courts of the State of New York
located in New York county for the purposes of any suit, action or proceeding
arising out of or relating to this Note and (ii) hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Each of the Maker and the Holder consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under the
Purchase Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 4.9
shall affect or limit any right to serve process in any other manner permitted
by law.  Each of the Maker and the Holder hereby agree that the prevailing party
in any suit, action or proceeding arising out of or relating to this Note shall
be entitled to reimbursement for reasonable legal fees from the non-prevailing
party.

Section 4.10

­Parties in Interest.  This Note shall be binding upon, inure to the benefit of
and be enforceable by the Maker, the Holder and their respective successors and
permitted assigns.

Section 4.11

­Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

Section 4.12

­Maker Waivers.  Except as otherwise specifically provided herein, the Maker and
all others that may become liable for all or any part of the obligations
evidenced by this Note, hereby waive presentment, demand, notice of nonpayment,
protest and all other demands' and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, and do hereby consent to
any number of renewals of extensions of the time or payment hereof and agree
that any such renewals or extensions may be made without notice to any such
persons and without affecting their liability herein and do further consent to
the release of any person liable hereon, all without affecting the liability of
the other persons, firms or Maker liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.

(a)

No delay or omission on the part of the Holder in exercising its rights under
this Note, or course of conduct relating hereto, shall operate as a waiver of
such rights or any other right of the Holder, nor shall any waiver by the Holder
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.

(b)

THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

Section 4.13

Definitions.  For the purposes hereof, the following terms shall have the
following meanings:






-25-










--------------------------------------------------------------------------------



"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Trading Day” means (a) a day on which the Common Stock is traded on the
American Stock Exchange, or (b) if the Common Stock is not listed on the
American Stock Exchange, a day on which the Common Stock is traded on any other
registered national stock exchange, or (c) if the Common Stock is not traded on
any other registered national stock exchange, a day on which the Common Stock is
traded on the OTC Bulletin Board, or (d) if the Common Stock is not traded on
the OTC Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a), (b) or (c) hereof, then Trading Day
shall mean any day except Saturday, Sunday and any day which shall be a legal
holiday or a day on which banking institutions in the State of New York are
authorized or required by law or other government action to close.










AXM PHARMA, INC.







By:  ______________________________

        Name:

        Title:   



-26-










--------------------------------------------------------------------------------



EXHIBIT A




WIRE INSTRUCTIONS.




Payee: ________________________________________________________

Bank:  ________________________________________________________

Address: _____________________________________________________

   ______________________________________________________

Bank No.: _____________________________________________________

Account No.:  __________________________________________________

Account Name: _________________________________________________









-27-










--------------------------------------------------------------------------------



FORM OF

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note No. ___ into shares of Common Stock of AXM
Pharma, Inc. (the “Maker”) according to the conditions hereof, as of the date
written below.

Date of Conversion _________________________________________________________

Applicable Conversion Price __________________________________________________

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________

Signature___________________________________________________________________

[Name]

Address:__________________________________________________________________

_______________________________________________________________________















-28-








